tcmemo_2010_98 united_states tax_court medical practice solutions llc carolyn britton sole member commissioner of internal revenue respondent petitioner v docket no 14664-08l filed date carolyn britton pro_se nina p ching for respondent supplemental memorandum opinion gustafson judge this case is an appeal under sec_6330 d by petitioner medical practice solutions llc this opinion supplements med practice solutions llc v commissioner tcmemo_2009_214 1except as otherwise noted all section references are to continued the llc brought by its sole member carolyn britton ms britton seeks our review of the determination by the internal_revenue_service irs to sustain the filing of a notice_of_federal_tax_lien and to uphold a proposed levy against ms britton in order to collect from her the employment_tax liabilities of the llc for the three taxable quarters ending date date and date her arguments here include some that we rejected in her prior suit med practice solutions llc carolyn britton sole member v commissioner 132_tc_125 on appeal 1st cir date hereinafter medical practice i after our remand the case is before us on the parties’ cross-motions for summary_judgment we will deny ms britton’s motion and grant respondent’s motion continued the internal_revenue_code code u s c and all rule references are to the tax_court rules_of_practice and procedure 2the parties originally submitted this case as fully stipulated pursuant to rule we decided that respondent’s office of appeals had abused its discretion in determining to proceed with collection without verifying that all legal and procedural requirements had been met as sec_6330 requires and we remanded the case to the office of appeals to clarify the record as to that verification see med practice solutions llc v commissioner tcmemo_2009_214 after conducting a supplemental hearing the office of appeals issued a supplemental notice_of_determination stating that a verification had been made the parties have now briefed that verification issue and have renewed their arguments about the additional issues in the case background at the time ms britton filed her petition she resided in massachusetts assessment and non-payment of self-reported payroll_taxes ms britton was the sole member3 of the llc for the calendar quarters ending date date and date she does not allege that she elected to treat the llc as a corporation and she previously stipulated medical practice i t c pincite that she did not elect to treat the llc as a corporation ms britton timely filed the llc’s form sec_941 employer’s quarterly federal tax_return for each of those quarters as in medical practice i id those returns named not ms britton personally but medical practice solutions llc as the taxpayer the returns gave the llc’s employer_identification_number ein and its business address in beverly massachusetts ms britton signed the first two of those returns and 3ms britton does not deny that she was the sole member of the llc on the contrary she stipulated the fact in medical practice i t c pincite and on the signature block on her opposition in this case she identifies herself as carolyn britton sole member as she has done in her filings in this case since date however ms britton submitted with her opposition and cross-motion the declaration of her representative and husband randy britton who states that he did not ever tell the appeals officer how many members there were nonetheless the settlement officer concluded in the first cdp hearing that ms britton was the sole member the notices of determination identified her as sole mbr and ms britton does not claim that she disputed the settlement officer’s conclusion at any time in the original or supplemental hearing ms britton’s husband randy britton signed the third as power_of_attorney as in medical practice i id the llc left unpaid some of the tax_liabilities reported on each of those returns the irs duly assessed the liabilities under the llc’s name and ein on various dates in the irs gave ms britton notice of the balances due for the three quarters irs collection activity on date the irs issued a final notice_of_intent_to_levy and notice of your right to a hearing for the two quarters ending date and date and on date the irs issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for the three quarters ending date date and date as in medical practice i id the notices were issued not to the llc but to ms britton however the notices were sent not to ms britton’s home address in lexington but to the beverly address but ms britton did receive the notices the notices referred to the llc’s ein and identified the liabilitie sec_4ms britton contends that the record does not show assessments against the llc but the self-authenticating forms certificate of assessments payments and other specified matters which the appeals officer provided to ms britton during the supplemental hearing plainly show the assessments 5the record does not show why the notice_of_intent_to_levy covered only two periods while the notice_of_federal_tax_lien covered three periods as arising from form sec_941 the notices informed ms britton of her right to request a collection_due_process cdp hearing before the irs’s office of appeals and enclosed for that purpose blank forms request for a collection_due_process or equivalent_hearing before ms britton’s cdp hearing was conducted by the irs office of appeals discussed below irs collection personnel continued their work on her liabilities to some extent beginning date collection personnel corresponded with ms britton’s husband about the brittons’ request that the lien on her home be released because the brittons alleged ms britton had no equity in the house since ms britton owed a mortgage to mr britton according to the collection personnel’s record ms britton alleged that she gave her husband randy a dollar_figure mortgage after the llc taxes accrued and were assessed and one week before the nftl notice_of_federal_tax_lien was recorded but mr britton did not provide proof that there was actual transfer of value in exchange for the mortgage granted to him in late january the collection personnel decided not to discharge the lien and on date the irs sent the brittons a letter advising them that their application_for a discharge was not accepted cdp proceedings ms britton timely requested a collection_due_process cdp hearing before the office of appeals with respect to both collection notices by submitting to the irs on date a form the form names ms britton as the person requesting the hearing gives the llc’s ein states the beverly address and refers to the form_941 liabilities ms britton did not propose a collection alternative on her form but rather requested withdrawal of the lien and requested penalty abatement as in medical practice i t c pincite she argued in her form that the c ollection action is against the wrong tax payer sic the irs check the box rules are invalid on date an irs appeals officer7 sent a letter to ms britton scheduling her cdp hearing before the office of appeals for date the letter was addressed to-- 6the form bore ms britton’s name not the name of the llc and was signed by ms britton’s husband and attorney-in- fact randy britton 7the employee who conducted the cdp hearing is identified in the hearing record as a settlement officer sec_6330 and c refers to the person who conducts the cdp hearing as an appeals officer but sec_6330 refers to the person as an officer_or_employee and sec_6330 and d refers more generally to the internal_revenue_service office of appeals we use the statutory term appeals officer throughout this opinion medical practice solutions llc carolyn britton sole mbr --at the beverly address on date ms britton’s husband and representative requested a face-to-face hearing to accommodate this request the appeals officer rescheduled the cdp hearing to date on date the cdp hearing was held between mr britton and the appeals officer mr britton disputed whether the notice of lien was properly filed under sec_6323 because it listed ms britton and her personal address but the notice required by sec_6320 was sent to the beverly address the appeals officer advised mr britton that he would look into the lien issue mr britton inquired about an installment_agreement but he did not propose one as a result the appeals officer advised mr britton that ms britton had until date to provide proof of the llc’s compliance with filing and payment obligations and to propose any collection alternatives for consideration following the cdp hearing the appeals officer researched the lien issue and determined that the lien had been properly filed against ms britton because the llc is a disregarded_entity during the course of the appeals officer’s research he discovered that ms britton had petitioned this court ie in medical practice i docket no 14668-07l with respect to a notice_of_determination for prior tax periods of the llc those other periods were still under the jurisdiction of the irs’s office_of_chief_counsel and this court as a result the appeals officer phoned ms britton’s attorney-in-fact to inform him that the irs’s office of appeals could not consider any collection alternatives because of the pending cdp appeal with respect to the other periods furthermore the appeals officer determined in his final review of ms britton’s case on date that even apart from the pending cdp appeal ms britton would not be eligible for any collection alternatives because the llc was not current with federal_tax_deposit requirements on date the office of appeals issued two notices of determination concerning collection action s under sec_6320 and or one sustaining the filing of the notice_of_federal_tax_lien for tax periods ending date date and date and one sustaining the proposed levy to collect the unpaid taxes for tax periods ending date and date as in medical practice i both notices were sent to britton as the sole member of the llc t c pincite that is the name of the recipient stated on the notice was-- medical practice solutions llc carolyn britton sole mbr --and the address used for the notice was the beverly address in attachments to the notices the appeals officer stated with the best information available the requirements of various applicable law or administrative procedures have been met however the attachments to the notices did not describe the best information available that the appeals officer used to verify that the requirements had been met the attachments do state that t ranscripts of the taxpayer’s accounts show the service_center issued notice_and_demand for payment however the attachments do not indicate that transcripts were also consulted to verify that proper assessments had been made prior proceedings in this case on date ms britton timely petitioned this court to review the notices of determination the petition alleges seven points of error that can be grouped into the following four issues which we discuss below in parts ii a through ii d a whether the appeals officer obtained the requisite verification that applicable law or administrative procedure had been satisfied under sec_6330 b whether ms britton is personally liable for the tax_liabilities of the llc c whether the appeals officer erred in refusing to consider a collection alternative and 8we construe broadly the petition of ms britton as a pro_se litigant see rule d swope v commissioner tcmemo_1990_82 the petition’s references to defects in the assessment and in the issuance of notices and to lack of proper procedure were sufficient to plead a dispute as to whether verification was obtained as required by sec_6330 d whether the lien on ms britton’s house should have been released given her alleged lack of equity in it on date the parties jointly moved under rule that the case be decided on the basis of a stipulated record we found that the stipulated record showed verification of only one of the four legal and administrative requirements that should have been verified ie it showed that ms britton was given notice_of_intent_to_levy see sec_6330 sec_6331 and notice of the filing of a federal_tax_lien see sec_6320 and of her right to a hearing see sec_6320 sec_6330 sec_6331 however we found that the record did not show verification of the other three requirements ie the irs’s timely assessment of the liability see sec_6201 sec_6501 the taxpayer’s failure to pay the liability see sec_6321 sec_6331 and the giving to the taxpayer of notice_and_demand for payment of the liability see sec_6303 before any levy see sec_6331 consequently we did not address issues b c and d above rather by our 9we previously stated that ms britton did not raise her contention as to equity in her home in her form requesting the cdp hearing nor at the cdp hearing med practice solutions llc v commissioner tcmemo_2009_214 n respondent allows however that if her form is liberally constru ed then the issue may have been implicitly raised in the contention in form that the filing of the notice of lien was not in accordance with administrative procedures we therefore assume that the issue was raised in ms britton’s request for a cdp hearing and we discuss it below in part ii d order of date we remanded the case to the office of appeals so that it could clarify the record as to verification compliance with the order of remand the appeals officer who had conducted the first cdp hearing had retired and a different appeals officer was appointed to conduct the supplemental hearing she examined the file developed during the first cdp hearing and she found transcripts and other documents that had been consulted by the prior appeals officer she concluded that the documents showed the prior appeals officer had verified the fulfillment of the legal and administrative requirements the appeals officer also did her own independent review and verified that the legal and administrative requirements had been satisfied on date she mailed to mr and ms britton copies of a form_4340 for each of the periods each of which shows a timely assessment an unpaid balance and the mailing of a statutory notice of balance due before the mailing of a statutory notice_of_intent_to_levy and federal_tax_lien the forms identify the taxpayer as-- medical practice solutions llc britton carolyn sole mbr --and they all bear the llc’s ein having thus obtained the verification required by sec_6330 the office of appeals issued a supplemental notice_of_determination the parties reported on their compliance with the court’s remand order and they then cross-moved for summary_judgment discussion i applicable legal principles a collection review principle sec_1 agency-level action if a taxpayer fails to pay any federal_income_tax liability after notice_and_demand chapter of the code provides two means by which the irs can collect the tax first sec_6321 imposes a lien in favor of the united_states on all the property of the delinquent taxpayer and sec_6323 authorizes the irs to file notice of that lien second sec_6331 authorizes the irs to collect the tax by levy on the taxpayer’s property however congress has added to chapter of the code certain provisions in subchapter_c part i and in subchapter_d part i as due process for liens and due process for collections the irs must comply with those provisions after filing a tax_lien and before proceeding with a levy within five business days after filing a tax_lien the irs must provide written notice of that filing to the taxpayer sec_6320 after receiving such a notice the taxpayer may request an administrative hearing before the office of appealsdollar_figure sec_6320 similarly before proceeding with a levy the irs must issue a final notice_of_intent_to_levy and notify the taxpayer of the right to an administrative hearing before the office of appeals sec_6330 and b administrative review is carried out by way of a hearing before the office of appeals under sec_6330 and c and if the taxpayer is dissatisfied with the outcome there it can appeal that determination to this court under sec_6330 as ms britton has done the pertinent procedures for the agency-level cdp hearing are set forth in sec_6330 first the appeals officer must obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 discussed below in part ii a second the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 such issues are discussed below in parts ii c ii d and ii e additionally the taxpayer may contest the existence and amount of the underlying tax 10to the extent practicable a cdp hearing concerning a lien under sec_6320 is to be held in conjunction with a cdp hearing concerning a levy under sec_6330 and the conduct of the lien hearing is to be in accordance with the relevant provisions of sec_6330 see sec_6320 c liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 ms britton’s challenge of the underlying liability is discussed below in part ii b after considering those issues the office of appeals issues its notice_of_determination see sec_6330 judicial review if the taxpayer is not satisfied with the determination of the office of appeals the taxpayer may appeal such determination to the tax_court sec_6330 where underlying liability is at issue pursuant to sec_6330 we review de novo the determination of the office of appeals as to the underlying tax_liability we review irs determinations of issues other than liability for abuse_of_discretion 114_tc_176 --that is whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 affd 469_f3d_27 1st cir 114_tc_604 this court has held that an appeal pursuant to sec_6330 is resolved by a de novo trial 123_tc_85 revd 439_f3d_455 8th cir but the court_of_appeals for the first circuit follows the record rule that is subject_to limited exceptions the administrative record rule applies to a taxpayer’s cdp hearing appeal to the tax_court so that the tax_court could not consider evidence outside of the administrative record in ruling on a taxpayer’s cdp hearing appeal and judicial review normally should be limited to the information that was before the irs when making the challenged rulings murphy v commissioner f 3d pincite in this case because an appeal would lie to the u s court_of_appeals for the first circuit we follow its precedent see 54_tc_742 affd 445_f2d_985 10th cir consistent with murphy respondent’s motion for summary_judgment relies solely on the record of the cdp hearing b summary_judgment standards where the pertinent facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary trial fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue as to any material fact and a decision can be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir the party moving for summary_judgment bears the burden of showing that there is no genuine issue as to any material fact and factual inferences will be drawn in the manner most favorable to the party opposing summary_judgment 85_tc_812 respondent’s motion carries that burden and is fully supported by the appeals officer’s declaration and by the forms which are self- authenticating under rule of the federal rules of evidence ii respondent’s entitlement to summary_judgment respondent has shown that there is no genuine issue as to any material fact and that he is entitled to judgment as a matter of law we discuss here the issues that ms britton has raised none of which effectively contradicts respondent’s showing a respondent has shown verification as required by sec_6330 sec_6330 requires the appeals officer conducting a cdp hearing to verify that the requirements of any applicable law or administrative procedure have been met 131_tc_197 in the case of a self-reported tax_liability the basic legal requirements for which the appeals officer must obtain verification in order to sustain the filing of a notice_of_federal_tax_lien or to determine to proceed with a levy are the irs’s timely assessment of the liability sec_6201 sec_6501 the taxpayer’s failure to pay the liability sec_6321 sec_6331 the giving to the taxpayer of notice_and_demand for payment of the liability sec_6303 before any levy sec_6331 and the giving to the taxpayer of notice_of_intent_to_levy sec_6330 sec_6331 or notice of the filing of a federal_tax_lien sec_6320 and of the taxpayer’s right to a hearing sec_6320 sec_6330 sec_6331 we previously found that the documents from the initial cdp hearing that were put into the record of this case by the stipulation of the parties did not show verification of the first three of those requirements and we remanded the case to the office of appeals to clarify those matters respondent has now demonstrated that the verification was obtained--ie that the irs made timely assessments that it gave ms britton notice_and_demand for payment that ms britton did not fully pay the liabilities and that the irs gave her notice of the lien and the proposed levy and of her right to a hearing at the supplemental hearing the appeals officer both reconstructed the information available at the original cdp hearing which she confirmed by reviewing documents in the administrative record that had not previously been included in our record in this appeal to confirm that these requirements were verified at that hearing and made her own verification of these requirements with inter alia updated information on forms from the irs’s records respondent’s motion sets out in detail with citations of the irs’s records its compliance with the applicable_requirements ms britton suggests no error in respondent’s analysis rather her principal contention as to verification is in effect a restatement of her contention that she is not liable for the llc’s employment_taxes that is she contends that the office of appeals did not obtain verification that the liabilities had been assessed against her rather than against the llc we now turn to that contention b ms britton and the llc are not distinct taxpayers and she is liable for its taxes as is noted above sec_6330 permits some taxpayers to raise at the cdp hearing challenges to the existence or amount of the underlying tax_liability and respondent does not dispute that ms britton was eligible to raise such challenges at her hearing ms britton makes several related arguments that challenge her liability and they all rest on her insistence that she and the llc are distinct taxpayers with distinct liabilities and the right to distinct notices and filings this premise however is flawed both as a matter of law and as a matter of fact as for the law ms britton attempts to dispute here the validity of the check-the-box_regulations sec_301_7701-3 proced admin regs pursuant to which an llc that does not elect corporate status is treated as a disregarded_entity in ms britton’s prior case however we held that the regulation is valid and that when a single-member llc fails to pay its employment_taxes collection may proceed against the single member as if the llc and its sole member are a single_taxpayer or person to whom notice is given medical practice i t c at dollar_figure consequently ms britton’s arguments about the liability of the llc versus her own liability or assessments being made against the llc and not herself or the use of the llc’s ein rather than her social_security_number or the presence of both her name and the llc’s name on the demand for payment and the forms or notices of the lien and of the proposed levy being given to herself rather than to the llc--all of these arguments fail because ms britton and the llc are as we explicitly held a single_taxpayer or person to whom notice is given id when the irs thereafter issued notices of lien and proposed levy to ms britton it addressed the correct taxpayer when the office of appeals sustained the lien and proposed levy in notices of 11our decision in medical practice i aligned itself with uniform authority including the judgment of two courts of appeals see 488_f3d_100 2d cir 484_f3d_372 6th cir we note however that for employment_taxes related to wages paid on or after date ie after the periods in issue a disregarded_entity is treated as a corporation for purposes of employment_tax reporting and liability sec_301_7701-2 proced admin regs determination issued to ms britton as sole member of the llc it made no mistake ms britton seems to lay special stress on the fact that respondent admits that the irs only assessed the tax_liability against mps under its employee identification_number rather than under ms britton’s number however the irs’s issuance of an employer_identification_number does not necessarily indicate the existence of a distinct taxpayer on the contrary some individuals have both a social_security_number and an employer_identification_number sec_301 d ii proced admin regsdollar_figure an individual who is an employer or a sole_proprietor is instructed to apply for and use an ein for use in the employment context see sec_31_6011_b_-1 employment_tax regs sec_301 a ii d proced admin regs ms britton put the llc’s ein on the returns thereby inducing the irs to record the employment_tax assessments under that number she could not by that act frustrate the principle that a disregarded entity’s employment_tax liability is the liability of the llc’s sole social_security_number is defined in sec_301_7701-11 proced admin regs and employer_identification_number is defined in sec_301_7701-12 proced admin regs see also sec_301_6109-1 proced admin regs describing the principal types of taxpayer identifying numbers member if her use of that ein was a technical error it was her error and she could not by such an error avoid her liability for employment_taxes consequently when the irs assessed the employment_taxes under the llc’s ein ms britton became liable as for the facts there can be no plausible suggestion that ms britton was confused or misled about the irs’s assertion of her liability for the llc’s employment_taxes she signed and filed two of the llc’s three form_941 returns that gave rise to the liabilities and her husband and representative signed the third on her own form requesting the cdp hearing she gave her own name and the llc’s ein and the beverly address the irs’s notice of lien and notice_of_intent_to_levy for the taxes were both issued in ms britton’s name and the notices of determination included her name along with the name of the llc ms britton’s petition insists that the notices of lien and proposed levy were improperly sent to the business address of medical practice solutions llc and respondent states that sec_301_6109-1 proced admin regs provides that a single owner entity that is disregarded as an entity separate from its owner under sec_301_7701-3 must use its owner’s taxpayer identifying number tin for federal tax purposes the record in this case does not show that ms britton has ever obtained a distinct tin for herself apart from the llc’s ein and we therefore cannot rule out the possibility that the llc’s ein is in fact ms britton’s tin 14it is not clear whether the use of the beverly address on the notices was incorrect the code requires that such notices be a given in person b left at the dwelling or usual place continued instead they should have been sent to petitioner’s home address in lexington but respondent correctly asserts that any such error was harmless since ms britton did in fact receive the notices in time to request a cdp hearing and did in fact request and receive a hearingdollar_figure as we held in medical practice i ms britton and the llc are a single_taxpayer she is liable for its employment_taxes c ms britton has abandoned her contention that the office of appeals abused its discretion by failing to consider an installment_agreement in her petition ms britton argued that she should have been allowed to enter into an installment_agreement to pay the continued of business of such person or c sent by certified or registered mail return receipt requested to such person’s last_known_address see sec_6330 emphasis added see also sec_6320 if ms britton and the llc are a single_taxpayer or person to whom notice is given medical practice i t c pincite emphasis added then a notice mailed to the llc’s address has arguably been mailed to the sole member’s address 15cf estate of brandon v commissioner t c ___ ___ slip op pincite the intent of sec_6320 was fulfilled because the estate received notice made a timely request for and received a hearing relating to the notice_of_federal_tax_lien 81_tc_65 an erroneously addressed notice_of_deficiency under sec_6212 is nevertheless valid if the taxpayer receives actual notice of the commissioner’s determination in a timely fashion 116_fsupp2d_1007 s d ind an erroneously addressed notice_and_demand under sec_6303 is nevertheless valid where the notice contained the taxpayer’s name stated the amount of tax owing and reached the taxpayer at the address of his business therefore the formal requirements of the statute have been met to be sure the taxpayer had actual notice of the assessment liabilities at issue however while her representative did express to the appeals officer an interest in such an agreement ms britton never actually proposed any installment_agreement and the appeals officer determined in date that she was ineligible for an installment_agreement because she was not in compliance with federal tax deposits dollar_figure in our previous opinion in this case we did not decide this issue but we noted the apparent lack of merit in her contentions about collection alternatives and observed that t he office of appeals does not abuse its discretion to reject a collection alternative where as appears from the record before us to be the case here the taxpayer did not propose a specific alternative see cavazos v commissioner t c memo med practice solutions llc v commissioner tcmemo_2009_214 slip op pincite and n ms britton has not renewed this argument in any subsequent filing and we find that she has abandoned it d the office of appeals did not abuse its discretion by declining to discharge the lien on ms britton’s house before ms britton’s cdp hearing with the office of appeals irs collection personnel had decided not to discharge the lien on 16see 129_tc_107 internal_revenue_service guidelines require a taxpayer to be current with filing and payment requirements to qualify for an installment_agreement see internal_revenue_manual pt date compliance with filing paying estimated_taxes and federal tax deposits must be current from the date the installment_agreement begins emphasis added her house she had argued that she had no equity in the house but the irs determined that ms britton gave her husband randy a dollar_figure mortgage after the llc taxes accrued and were assessed and one week before the nftl notice_of_federal_tax_lien was recorded and that mr britton did not provide proof that there was actual transfer of value in exchange for the mortgage granted to him we assume see supra note that general language in her initial request for a cdp hearing-- the filing of the notice of lien was not in accordance with administrative procedures --raised this issue in the cdp context for purposes of respondent’s motion for summary_judgment we also assume as mr britton states in his declaration that at the first hearing with the original appeals officer mr britton raised the issue of equity in the home however there is no other information in the cdp hearing record that relates to this issue in particular there is no information in the cdp hearing record about the value of the house or about any mortgage loans or their unpaid balancesdollar_figure 17the only information that mr britton’s declaration cites is from prior communication not with the office of appeals but with collection personnel--ie the ics history transcript that does recount pincite exchanges of information about mortgages the integrated collection system ics provides workload management case assignment tracking inventory control electronic processing and case analysis tools to support the sb_se small_business self-employed organization collection fieldwork irm date emphasis added thus the information exchanges recounted in the ics history transcript are communications not with appeals but with sb_se collection personnel the transcript therefore does nothing to continued from the court’s previous opinion ms britton was on notice that the issue was not even apparent--much less substantiated--in the cdp hearing record in this appeal ms britton did not allege that any information was omitted from the cdp record did not attempt to supplement the record in any way and did not request or attempt to substantiate this issue in the supplemental hearing on remand given this cursory and paperless rais ing of this issue we cannot find even entertaining all presumptions in ms britton’s favor that the appeals officer abused her discretion by failing to consider whether the lien on ms britton’s house should be discharged the record before her included nothing to support an argument that a discharge was warranted e ms britton shows no lack of an impartial officer after the supplemental cdp hearing ms britton raised an additional argument under the rubric of ex-parte communica- tions sec_6320 concerning notices of liens and b concerning notices of proposed levy are both entitled right to fair hearing and they both set out in equivalent language certain principles that are to govern the cdp hearing one of those principles is in sec_6320 and sec_6330 continued show what information if any ms britton provided during her cdp hearing which are both entitled impartial officer and which both provide the hearing under this subsection shall be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax before the first hearing under this section to further implement this impartiality principle the commissioner promulgated revproc_2000_43 2000_2_cb_404 which provides that appeals officers are not allowed to have ex-parte communications with other irs employees that would appear to compromise the independence of their review function see indus investors v commissioner tcmemo_2007_93 93_tcm_1126 affd 353_fedappx_90 9th cir ex-parte communications are communications that take place between appeals and another service function without the participation of the taxpayer or the taxpayer's representative and are prohibited to the extent that such communications appear to compromise the independence of appeals revproc_2000_43 sec_3 q a-1 c b pincite ms britton invokes this ex-parte communications principle in an attempt to invalidate the cdp proceedings that have been conducted in this case but she distorts the actual principle she seems to argue that because printouts of irs transcripts were generated by personnel other than the appeals officer herself who made the verification her work involved impermissible ex_parte communications and she lacked independence and failed to be an impartial officer however by requiring the appeals officer to obtain verification from the secretary sec_6330 emphasis added the statute plainly reflects the expectation that information will be obtained from other personnel see also revproc_2000_43 sec_3 q a-5 c b pincite describing permissible communication with non-appeals personnel ex_parte communications with irs collection personnel might compromise the independence of the office of appeals but if as it appears ms britton objects to the appeals officer’s consultation with her colleagues in the office of appeals then she misunderstands the applicable principles generally i ntra-appeals communications during the deliberation process do not compromise or appear to compromise that independence appeals employees may communicate freely with other appeals employees without inviting the taxpayer_representative to participate id q a-3 c b pincite to the extent ms britton complains about the appeals officer’s consultation with attorneys from the office_of_chief_counsel who are responsible for this litigation she similarly misunderstands the ex-parte communications principles revproc_2000_43 sec_3 q a-11 c b pincite states that d ocketed cases will be handled in accordance with revproc_87_24 sec_2 1987_1_cb_720 which sensibly allows consultation between appeals and the office_of_chief_counsel focusing on the statutory requirement that the appeals officer must have had no prior involvement ms britton seems to argue that once an employee in the office of appeals has had any connection with her case he is disabled by that prior involvement from working on the next phase of her case and therefore taints the proceedings by his involvement however what sec_6320 and sec_6330 actually prohibit is prior involvement with respect to the unpaid tax before the first hearing under this section emphasis added this prohibition has no application to office of appeals personnel who before ms britton requested her cdp hearing had no prior involvement with the llc’s employment_taxes for the three periods at issue here any personnel eligible to work on her cdp hearing are thereafter eligible to work on any supplemental hearing to reflect the foregoing an appropriate order and decision will be entered
